DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.     Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US PGPUB 2015/0294451 A1 (“Lee”)
      Per Claim 1, Lee discloses an apparatus with a voice recognition capability, the apparatus comprising:
            a container having an opening at one side and configured to accommodate an object therein (fig. 1; fig. 6);
           a door located at the one side and configured to open and close to cover the opening (fig. 1, para. [0026]);
          a sensor configured to sense an open or closed state of the door (para. [0063]);
          a microphone configured to receive audio (para. [0036]); and

          Per Claim 2, Lee discloses the apparatus according to claim 1, further comprising a camera configured to capture an image of an interior of the container, wherein the controller is further configured to activate the voice recognizer based on detecting a change in an arrangement of the object in the container based on the captured image after the closed state of the door is changed to the open state (fig. 8; provide a refrigerator capable of sensing an event for putting in or out a food item by sensing a change in a feature information of a captured image of a storage chamber and automatically providing an interface allowing for entering a speech recognition mode when an event occurs …, para. [0007]; para. [0011]; para. [0053]).
        Per Claim 3, Lee discloses the apparatus according to claim 1, further comprising a weight sensor configured to sense a weight of the object in the container, wherein the controller is further configured to activate the voice recognizer based on detecting a change in an arrangement of the object in the container based on weight information sensed via the weight sensor after the closed state of the door is changed to the open state (para. [0006]; para. [0063], taking food out as implying open state of apparatus).
Claim 4, Lee discloses the apparatus according to claim 1, further comprising an indicator configured to indicate when the voice recognizer is activated (para. [0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yang et al US PGPUB 2015/0345065 A1 (“Yang”)
           Per Claim 5, Lee discloses the apparatus according to claim 1, 
              Lee does not explicitly disclose a proximity sensor configured to detect a presence of a person, wherein the controller is further configured to activate the voice recognizer when the person is detected, via the proximity sensor, within a predetermined range for a predetermined length of time after the open state of the door is changed to the closed state
              However, this feature is suggested by the teachings of Yang (an input unit is deactivated when another command is not received within a predetermined time after approach of a person…., para. [0014]; When the object sensor 220 senses approach or movement of an object within the predetermined distance L, the controller 210 may activate an input unit 230, para. [0044]; The input unit 230 may be at least one selected 
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Yang with the apparatus of Lee in arriving at “a proximity sensor configured to detect a presence of a person, wherein the controller is further configured to activate the voice recognizer when the person is detected, via the proximity sensor, within a predetermined range for a predetermined length of time after the open state of the door is changed to the closed state”, because such combination would have resulted in reducing power consumption (Yang, para. [0014]).
        Per Claim 11, Lee discloses a method for controlling an apparatus with a voice recognition capability, the method comprising:
           sensing an open or closed state of a door of the apparatus (para. [0063]);
           activating a voice recognizer when an object is inserted into the apparatus or removed from the apparatus after a closed state of the door is changed to an open state (para. [0006]-[0007]; an opening and closing sensing unit (not shown) that senses opening and closing of the door, and when it is sensed that the door is closed, the refrigerator 1 may output the generated request as speech…, para. [0063]); and
           Lee does not explicitly disclose performing a command when a voice command for the command is received within a predetermined time after activating the voice recognizer or inactivating the voice recognizer when a voice command is not received within a predetermined time after activating the voice recognizer
Yang (an input unit is deactivated when another command is not received within a predetermined time after approach of a person…., para. [0014]; When the object sensor 220 senses approach or movement of an object within the predetermined distance L, the controller 210 may activate an input unit 230, para. [0044]; The input unit 230 may be at least one selected from between a voice recognition sensor 232 and a mechanical button 234…, para. [0046]; para. [0057])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Yang with the method of Lee in arriving at “performing a command when a voice command for the command is received within a predetermined time after activating the voice recognizer or inactivating the voice recognizer when a voice command is not received within a predetermined time after activating the voice recognizer”, because such combination would have resulted in reducing power consumption (Yang, para. [0014])
        Per Claim 12, Lee in view of Yang discloses the method according to claim 11,
            Lee discloses determining whether the object has been inserted or removed based on an image of an interior of the apparatus captured by a camera of the apparatus after the closed state of the door is changed to the open state (fig. 8; provide a refrigerator capable of sensing an event for putting in or out a food item by sensing a change in a feature information of a captured image of a storage chamber and automatically providing an interface allowing for entering a speech recognition mode when an event occurs …, para. [0007]; para. [0011]; para. [0053]).
         Per Claim 13, Lee in view of Yang discloses the method according to claim 11, 
taking food out as implying open state of apparatus).
        Per Claim 14, Lee in view of Yang discloses the method according to claim 11, 
            Lee discloses indicating when the voice recognizer is activated via an indicator (para. [0091]).
        Per Claim 15, Lee in view of Yang discloses the method according to claim 11, 
           Yang suggests activating the voice recognizer when a presence of a person is detected, via a proximity sensor of the apparatus, within a predetermined range for a predetermined length of time after the open state of the door is changed to the closed state (an input unit is deactivated when another command is not received within a predetermined time after approach of a person…., para. [0014]; When the object sensor 220 senses approach or movement of an object within the predetermined distance L, the controller 210 may activate an input unit 230, para. [0044]; The input unit 230 may be at least one selected from between a voice recognition sensor 232 and a mechanical button 234…, para. [0046]; para. [0057]).

2.        Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mixter et al US PGPUB 2018/0144590 A1 (“Mixter”)
          Per Claim 6, Lee discloses an apparatus for use in a system capable of voice recognition, the apparatus comprising:

           a door located at the one side and configured to open and close to cover the opening (fig. 1, para. [0026]);
           a sensor configured to sense an open or closed state of the door (para. [0063]);
           a network interface configured to communicate with an external voice recognition device (para. [0042]-[0043]); and
           a controller configured to: transmit a signal for activating a voice recognizer in connection with a closed state of the door being changed to an open state or the open state of the door being changed to the closed state (para. [0006]-[0007]; an opening and closing sensing unit (not shown) that senses opening and closing of the door, and when it is sensed that the door is closed, the refrigerator 1 may output the generated request as speech…, para. [0063])
           Lee does not explicitly disclose to: transmit, via the network interface, a signal for activating a voice recognizer of the external voice recognition device
          However, this feature is taught by Mixter (para. [0042]; para. [0052]; para. [0057]; para. [0063])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Mixter with the apparatus of Lee in arriving at “to: transmit, via the network interface, a signal for activating a voice recognizer of the external voice recognition device”, because such combination would have resulted in providing shared processing of inputs sensed in the system (Mixter, para. [0057]; para. [0120])       
Claim 7, Lee in view of Mixter discloses the apparatus according to claim 6, 
               Lee discloses a camera configured to capture an image of an interior of the container, wherein the controller is further configured to transmit a signal for activating the voice recognizer of the device based on detecting a change in an arrangement of the object in the container based on the captured image after the closed state of the door is changed to the open state (fig. 8; provide a refrigerator capable of sensing an event for putting in or out a food item by sensing a change in a feature information of a captured image of a storage chamber and automatically providing an interface allowing for entering a speech recognition mode when an event occurs …, para. [0007]; para. [0011]; para. [0053])
           Mixter discloses to transmit, via the network interface, a signal for activating the voice recognizer of the external voice recognition device (para. [0042]; para. [0057]; para. [0063]).
         Per Claim 8, Lee in view of Mixter discloses the apparatus according to claim 6,
            Lee discloses a weight sensor configured to sense a weight of the object in the container, wherein the controller is further configured to transmit a signal for activating the voice recognizer of the device based on detecting a change in an arrangement of the object in the container based on weight information sensed via the weight sensor after the closed state of the door is changed to the open state (para. [0006]; para. [0063], taking food out as implying open state of apparatus).
            Mixter discloses to transmit, via the network interface, a signal for activating the voice recognizer of the external voice recognition device (para. [0057]; para. [0063])
        Per Claim 9, Lee in view of Mixter discloses the apparatus according to claim 6, 
.
  
3.    Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mixter as applied to claim 6 above, and further in view of Yang
           Per Claim 10, Lee in view of Mixter discloses the apparatus according to claim 6, 
               Mixter discloses wherein the controller is further configured to: transmit, via the network interface, a signal for activating the voice recognizer of the external voice recognition device (para. [0042]; para. [0052]; para. [0057]; para. [0063])
             Lee in view of Mixter does not explicitly disclose a proximity sensor configured to detect a presence of a person, wherein the controller is further configured to transmit a signal for activating the voice recognizer when the person is detected, via the proximity sensor, within a predetermined range for a predetermined length of time after the open state of the door is changed to the closed state.
              However, this feature is suggested by the teachings of Yang (an input unit is deactivated when another command is not received within a predetermined time after approach of a person…., para. [0014]; When the object sensor 220 senses approach or movement of an object within the predetermined distance L, the controller 210 may activate an input unit 230, para. [0044]; The input unit 230 may be at least one selected from between a voice recognition sensor 232 and a mechanical button 234…, para. [0046]; para. [0057])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658